BARKER, J.
Heard on defendant Panniello’s motion for a new trial.
This case was tried with Law No. 55967. It is an action by a father to recover damages growing out of injuries to his minor daughter. The jury returned a verdict of $1000.
On the question of liability the court believes the verdict is supported by the testimony for the reasons stated in the rescript filed in Law No. 55967. In this case, however, the defendant Panniello argues that the amount of the verdict is excessive.
The testimony showed that the actual money expended by the plaintiff amounted to a trifle less than $700. There is in the case evidence that by reason of the injury it will be necessary to purchase a peculiar kind of shoe for the plaintiff for some period of time and that these shoes are somewhat more expensive than the ordinary shoes for a child.
After considering all the evidence on the question of damages, the Court is of the opinion that the amount returned by the jury is perhaps a little higher than the evidence warrants and that the sum of $850 will more nearly do substantial justice between the parties, as based on the evidence of money actually expended and what may have to be expended. Therefore, if the plaintiff within ten days from the date of the filing hereof remits all of the verdict in excess of the sum of $850, then the defendant Panniello’s motion for a new trial is denied, otherwise it is granted.